USDC IN/ND case 1:21-cr-00026-HAB-SLC document 26 filed 09/07/21 page 1 of 14


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )      Cause No. 1:21-CR-26-HAB
                                             )
JAMIC JOHNSON                                )
a/k/a Jamie C. Johnson,                      )
                                             )
       Defendant.                            )

                                   OPINION AND ORDER

       What happens in the man cave stays in the man cave. Not so for Defendant Jamic Johnson

a/k/a Jamie C. Johnson (Johnson), as evidence found inside a locked basement room labeled “man

cave” led to his indictment on drug and gun charges. (ECF No. 1). Before the Court is Johnson’s

Motion to Suppress this evidence (ECF No. 18), filed on July 7, 2021. In that motion, Johnson

challenges the probable cause for issuance of the search warrant and whether officers exceeded its

scope when executing the warrant. As part of his probable cause challenge, he also contends the

detective swearing the affidavit for the search warrant omitted facts to mislead the magistrate.

Thus, he requests a hearing under Franks v. Delaware, 438 U.S. 154 (1978) (Id. at 4). The

Government responded in opposition on July 21, 2021, to which the Defendant replied on August

9, 2021. Because the Court determines that neither the issuance or execution of the search warrant

violated the Fourth Amendment, the Motion to Suppress and request for Franks hearing will be

DENIED.

                             SEARCH WARRANT AFFIDAVIT
USDC IN/ND case 1:21-cr-00026-HAB-SLC document 26 filed 09/07/21 page 2 of 14


        On October 28, 2020, officers served a state search warrant at Johnson’s residence located

at 414 W. Pontiac Street in Fort Wayne, Indiana (the Pontiac Street address). 1 The search yielded

large quantities of methamphetamine, smaller quantities of cocaine, a drug ledger, a loaded pistol,

a loaded shotgun hanging on the wall, and other drug evidence. Police located this evidence in a

basement room secured with a combination lock and bearing the sign “Man Cave.” In other parts

of the residence, police located ammunition, magazines, pills, a scale, and other evidence of drug

trafficking.

        The above search resulted from a search warrant application, submitted on October 19,

2020, by Detective John Greenlee, (Det. Greenlee) a veteran member of the Fort Wayne Police

Department (FWPD). The eight-page affidavit (ECF No. 20-1) from Det. Greenlee summarizes an

ongoing investigation of Johnson and contains an extensive chronology of events, none of which

were observed by Det. Greenlee or involved him. The events include information obtained from a

number of anonymous tips and cooperating individuals. Det. Greenlee identifies Johnson as having

“drug trafficking ties” to at least three properties in Fort Wayne, Indiana, including two residences

owned by Johnson’s mother on South Hanna Street (identified individually as “the 4002 House”

or the “4006 House”). 2 The present motion to suppress challenges only the search of the Pontiac

Street address.

        As explained above, Det. Greenlee’s affidavit recites a series of information received from

anonymous tips or cooperators, and information recounted by other FWPD officers, beginning in

January 2018. These events are summarized below:


1
 Police confirmed that this was Johnson’s primary residence by verifying that the utilities at the residence
were in his name.
2
  The affidavit contains a diagram of these two properties and reflects that the properties are fenced in and
the 4006 House is accessible only by walking through the 4002 House.


                                                     2
USDC IN/ND case 1:21-cr-00026-HAB-SLC document 26 filed 09/07/21 page 3 of 14


    •   On January 24, 2018, a FWPD detective 3 received information that Johnson was dealing
        heroin from the Pontiac Street address and that Johnson and his mother were known “major
        narcotic traffickers since the late 90’s.” (ECF No. 20-1 at 2).

    •   On August 24, 2019, two FWPD officers conducted a traffic stop outside the Pontiac Street
        address. The officers identified Johnson as the driver of the vehicle. The officers smelled
        burnt marijuana inside the vehicle and searched the vehicle where they located a marijuana
        cigarette. In the trunk, officers located a handgun. A records check revealed Johnson was
        a felon and had his handgun license revoked. Johnson was arrested for unlawful possession
        of a firearm by a serious violent felon.

    •   On November 7, 2019, FWPD’s Vice and Narcotics Division received a tip that a female
        black woman named “Kayla” was selling crack cocaine from the 4002 House. Kayla is
        Johnson’s daughter and had an active arrest warrant.

    •   On June 9, June 16, and June 17, 2020, the Vice and Narcotics Division received a series
        of anonymous tips connecting Johnson with: (1) selling crack from a residence on North
        Camden Drive; (2) selling cocaine and marijuana from the 4002 House; (3) owning a silver,
        Chrysler 300 with the license plate MYLUV5 and a white GMC Envoy parked or located
        close to the Pontiac Street address; (4) having firearms at the Pontiac Street address or on
        his person.

    •   From these tips, officers observed both vehicles identified by the anonymous tipsters
        parked at the Pontiac Street address. They also confirmed the registration for the Chrysler
        300 returned to Johnson, but at the 4002 House. Records confirmed that Johnson was a
        felon and prohibited from possessing a firearm.

    •   On August 16, 2020, FWPD officers were dispatched to a residence on Webster Street
        about a possible domestic battery. The complainant was Nichole Gruss (Gruss), who told
        officers that Johnson was the father of her children and they had argued over child support.
        Gruss told officers that the two had a verbal altercation and that she had contacted police
        to have a report made so she could obtain a protective order. She further advised that
        Johnson threatened to kill her and her father on a different occasion and threatened to plant
        drugs at her house.

    •   On August 21, 2020, police surveilled Johnson while he was driving in the Chrysler 300
        and observed him make several trips between the Pontiac Street house to the 4002 House.
        Following that surveillance, officers conducted a trash pickup at both the 4002 and the
        4006 Houses. The trash pull produced 15 small ripped corner sandwich baggies that tested
        positive for cocaine. Miscellaneous mail items listing Johnson’s mother and daughter as
        addressees were also located.



3
 Many officers and detectives are named in the affidavit relating to the surveillance and information
obtained about Johnson.
                                                 3
USDC IN/ND case 1:21-cr-00026-HAB-SLC document 26 filed 09/07/21 page 4 of 14


    •   On September 10, 2020, police arrested a cooperating individual for possession of
        methamphetamine and cocaine. This individual provided information that Johnson was
        dealing methamphetamine and crack cocaine from a location near the Pontiac Street
        address. Although Det. Greenlee’s affidavit conveyed that the cooperator can be named,
        the affidavit does not specifically identify the cooperator.

    •   Five days later, an individual provided information that Johnson was selling large amounts
        of cocaine from the Pontiac Street address. This individual stated that they bought narcotics
        from Johnson at that address. The individual also advised that Johnson has a basement
        room in the Pontiac Street address where a long gun is hanging above the door. As with
        the first cooperator, Det. Greenlee averred that this individual can be named but did not
        name the individual in the affidavit.

    •   On September 16, 2020, the Allen County Drug Task Force (ACDTF) conducted
        surveillance of Lance Morningstar (Morningstar), a known drug trafficker in Allen County,
        Indiana. Morningstar led detectives to the Pontiac Street address. Detectives observed
        Morningstar park down the street from the Pontiac Street address and walk to the house.
        They also observed an apparent transaction/interaction between Johnson and Morningstar.
        Det. Greenlee averred that “it is common for subjects to park down the street when
        conducting narcotics transactions” to avoid observation by neighbors. (ECF No. 20-1 at 5).

    •   On September 20, 2020, officers responded to a disturbance at the Pontiac Street address
        possibly involving a weapon. When officers arrived, Johnson stated that Gruss had come
        to the house yelling and causing a scene. Officers left the Pontiac Street address and went
        to Gruss’ residence. There, she advised them that Johnson fired a shot at her vehicle.
        Officers found no evidence of bullet holes in her vehicle. 4

    •   The next day, the ACDTF again surveilled Morningstar. He and a female arrived at the
        Pontiac Street address and, again, parked around the corner. Morningstar exited the vehicle
        with an empty black backpack and entered the house. When Morningstar left the house,
        the surveilling officer observed that the backpack appeared full. Morningstar returned to
        his vehicle and left the area. Johnson’s vehicle was parked in the drive of the Pontiac Street
        address during this time.

    •   On October 5, 2020, Morningstar was involved in an argument with an individual at the
        Travel Lodge hotel in Fort Wayne, Indiana. Morningstar pulled a handgun on the individual
        and hotel management notified police. Morningstar fled on foot, engaged in a shootout
        with police, and was shot in the shoulder. At the time of his arrest, Morningstar had 6 grams
        of fentanyl and methamphetamine on his person.




4
  Gruss subsequently contacted police to add to the report she made about Johnson shooting at her car and
provide accounts from her children that Johnson shot at the car. This information is in the affidavit. So too,
is information that police surveilled Johnson as he traveled to small claims court, apparently to file suit
against a neighbor who had placed a sign in his yard identifying him as a drug dealer.
                                                      4
USDC IN/ND case 1:21-cr-00026-HAB-SLC document 26 filed 09/07/21 page 5 of 14


   •   On the same day, Johnson, and his wife, Lisa, were observed driving in the Chrysler 300
       registered to Johnson to the Travel Lodge hotel to remove Morningstar’s vehicle without
       police knowledge. The two retrieved Morningstar’s vehicle then drove both vehicles to a
       storage unit rented by Johnson and hid Morningstar’s vehicle there. The two left in
       Johnson’s Chrysler 300 and failed to signal at an intersection. Police conducted a traffic
       stop of Johnson and his wife and located THC vape cartridges and many types of pills on
       their persons. ACDTF obtained consent to search the storage unit. A large amount of THC
       vape cartridges of the same type as found on Johnson were found inside. Morningstar’s
       vehicle was towed pending application for a search warrant.

   •   On October 15, 2020, officers conducted a trash pull at the 4002 House. The trash was set
       out on the outside of the fence that encompasses both the 4002 House and the 4006 House.
       The relevant trash contents included one plastic sandwich baggie with the corner torn off,
       one end of a tobacco cigarette (commonly used to smoke marijuana), and two pairs of latex
       gloves. Det. Greenlee averred that the gloves and sandwich bag are types of items, in his
       experience, used to package street level narcotics.

   Based on the above information, Det. Greenlee asserted that in his training and experience in

the practices of drug traffickers he believed evidence of drug trafficking and firearms would be

found at the Pontiac Street address and in any digital device found at the residence. The magistrate

judge agreed, determined that probable cause existed, and issued a no-knock search warrant

authorizing the seizure from the Pontiac Street address of the following:

       Cocaine, methamphetamine, heroin, marijuana, and derivatives thereof, United
       States Currency, firearms, records of drug transactions, and/or other financial
       information related to drug trafficking, cellular phones (including internal call logs
       and text messages related to drug trafficking) and other electronic recording
       devices, which constitutes evidence of alleged drug transactions and illegal
       possession of said controlled substances.


(Search Warrant, ECF No. 20-1 at 9). As noted at the outset, officers executed the search warrant

and located significant evidence of drug trafficking as well as two firearms. The charges against

Johnson are based, according to the Government, mostly on the evidence obtained by the officers

from the locked “Man Cave” room in the basement of the residence.

                                      LEGAL ANALYSIS

                                                 5
USDC IN/ND case 1:21-cr-00026-HAB-SLC document 26 filed 09/07/21 page 6 of 14


       Johnson challenges the issuance of the search warrant on two grounds. First, he argues that

the search warrant was issued without probable cause. As his argument goes, the warrant affidavit

contained uncorroborated hearsay from anonymous tipsters and there was no evidence of drug

buys or proof of drug activity at the Pontiac Street address to support a finding of probable cause.

Second, he asserts that the affidavit included material misrepresentations and omitted information

that would have been relevant to the magistrate judge’s probable cause determination. Johnson

also challenges the execution of the warrant in that he contends that the officers serving the warrant

exceeded its scope when they unlocked and entered the basement “Man Cave.”

       I.      Search Warrant Issuance

               a. Probable Cause

       The Fourth Amendment protects “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV.

It requires searches to be conducted pursuant to a warrant, issued upon probable cause that a crime

occurred. Id. The “central teaching” of the Supreme Court's “decisions bearing on the probable

cause standard is that it is a ‘practical, nontechnical conception.’” Illinois v. Gates, 462 U.S. 213,

231 (1983) (quoting Brinegar v. United States, 338 U.S. 170, 176 (1949)). These “probabilities”

are non-technical; “they are the factual and practical considerations of everyday life on which

reasonable and prudent men, not legal technicians, act.” Id. (quoting Brinegar, 338 U.S. at 175).

       This Court defers to the warrant-issuing judge’s determination of probable cause if there is

substantial evidence in the record to support the decision. United States v. Koerth, 312 F.3d 862,

865 (7th Cir. 2002). When an affidavit is the only evidence presented to a judge to support a search

warrant, as it is here, the validity of the warrant hinges on the strength of the affidavit. United

States v. Orozco, 576 F.3d 745, 748 (7th Cir. 2009). A search warrant affidavit establishes probable


                                                  6
USDC IN/ND case 1:21-cr-00026-HAB-SLC document 26 filed 09/07/21 page 7 of 14


cause when, based on the totality of circumstances, it “sets forth sufficient evidence to induce a

reasonably prudent person to believe that a search will uncover evidence of a crime.” United States

v. Mykytiuk, 402 F.3d 773, 776 (7th Cir. 2005) (citing United States v. Peck, 317 F.3d 754, 755–

56 (7th Cir. 2003), and Gates, 462 U.S. at 238). “The task of the issuing magistrate is simply to

make a practical, commonsense decision whether, given all the circumstances set forth in the

affidavit before him, there is a fair probability that contraband or evidence of a crime will be found

in a particular place.” United States v. Sims, 551 F.3d 640, 644 (7th Cir. 2008) (ellipsis and brackets

omitted).

       Johnson makes several arguments to convince the Court that the magistrate judge erred in

finding probable cause. For instance, he asserts that anonymous tips alone cannot support a

probable cause determination, Gates, 462 U.S. at 227. He also asserts that stale or inaccurate

information was presented to the magistrate judge, such as his August 2019 arrest which the state

dismissed in August 2020, before the issuance of the search warrant. The Government, in turn,

highlights the fact that there were nine tips providing information that Johnson had been engaged

in drug dealing at the Pontiac Street address and his mother’s houses. The Government emphasizes

the corroborative evidence police obtained to validate the information provided by these

individuals and the increased surveillance activity in the three months before the application for

search warrant. In its view, this information provided ample probable cause to believe the Pontiac

Street address contained evidence of drug trafficking.

       Having reviewed the contents of the affidavit, the Court cannot help questioning whether

some of the information in the affidavit is stale and whether the time between some of the

anonymous tips, the trash pulls, and the issuance of the search warrant diluted the substance of the

information provided by the tipsters. The investigative information presented to the magistrate in



                                                  7
USDC IN/ND case 1:21-cr-00026-HAB-SLC document 26 filed 09/07/21 page 8 of 14


the affidavit began in January 2018, and the warrant application was not made until October 2020

– over two and a half years later. The meager trash pulls and the generalized nature of the

anonymous tips in June 2020, without more, cause the Court substantial concern. But these are not

the only facts in the affidavit.

        “‘Staleness’ is highly relevant to the legality of a search for a perishable or consumable

object” like controlled substances. United States v. Seiver, 692 F.3d 774, 777 (7th Cir. 2012). But

“depending on the circumstances, evidence of the sighting of a gun (or related items) does not

automatically grow stale as time passes.” United States v. Hicks, 650 F.3d 1058, 1068 (7th Cir.

2011) (collecting cases). “And more recent information supporting probable cause can freshen

information that might otherwise be stale.” United States v. Bradford, 905 F.3d 497, 504 (7th Cir.

2018). That is precisely what occurred here.

        In the two months before the application for warrant, particularly in August and September

2020, surveillance conducted by officers confirmed Johnson’s continued connection with drug

trafficking activities. Police observed a known drug trafficker making multiple trips to the Pontiac

Street address, parking away from the house to (it appears) avoid suspicion and entering the home

with an empty backpack and leaving with a full backpack. Police observed Johnson making

repeated trips between the Pontiac Street address and the 4002 House, a house where an August

27, 2020, trash pull produced confirmed evidence of drug trafficking activities. These facts breathe

new life into the June 2020 tips and provide at least some corroboration that what the tipsters

reported had some teeth. Added to this information were the repeated tips that Johnson, a

confirmed felon, had firearms in his possession, threatened individuals with firearms, shot a

firearm at Gruss’ car, and (the very specific tip) had a long gun hanging above the basement door

at the Pontiac Street address. Based on these facts, the Court has little trouble concluding that the



                                                 8
USDC IN/ND case 1:21-cr-00026-HAB-SLC document 26 filed 09/07/21 page 9 of 14


totality of the circumstances supported the magistrate judge’s probable cause determination that a

reasonable probability existed that evidence of drug trafficking and firearms would be found in the

Pontiac Street address.

                b. Franks Hearing Request

        Although the Court holds above that the probable cause determination was sound, the Court

next addresses Johnson’s contention that the magistrate judge would have made a different

determination if Det. Greenlee had included all material information rather than omitting or

misrepresenting certain information. Johnson contends that Det. Greenlee intentionally mislead

the magistrate by failing to include information about Gruss’ 2006 burglary conviction and the

dismissal of Johnson’s 2019 felon in possession charge. 5

         Search warrant affidavits are presumed to be valid. Franks, 438 U.S. at 171. But a search

warrant is invalid if police officers obtain it by deliberately or recklessly providing the issuing court

with false, material information. United States v. McMurtrey, 704 F.3d 502, 504 (7th Cir. 2013). In

Franks, the Supreme Court defined the procedure, evidentiary burdens, and proper remedies associated

with a defendant’s attack on the truthfulness of statements made in an affidavit supporting the issuance

of a search warrant. To obtain a Franks hearing, the defendant must make a “substantial preliminary

showing” of (1) a material falsity or omission that would alter the probable cause determination, and

(2) a deliberate or reckless disregard for the truth. McMurtrey, 704 F.3d at 508. “These elements are

hard to prove, and thus Franks hearings are rarely held” because a defendant seeking a Franks hearing

“bears a substantial burden to demonstrate probable falsity.” United States v. Maro, 272 F.3d 817, 821

(7th Cir. 2001) (citations omitted). “Conclusory, self-serving statements are not enough to obtain a


5
  Johnson also asserts that Det. Greenlee mislead the magistrate by only including information in the
affidavit from Indiana Workforce Development that he had not been employed since 2010 and has no record
of earnings. He claims it omitted information that Johnson’s wife had income. The Court does not find this
information relevant nor does the Court believe that it would have changed the outcome of the probable
cause determination.
                                                    9
USDC IN/ND case 1:21-cr-00026-HAB-SLC document 26 filed 09/07/21 page 10 of 14


Franks hearing.” United States v. Johnson, 580 F.3d 666, 671 (7th Cir. 2009) (citing Franks, 438 U.S.

at 171). Allegations of falsehood or reckless disregard for the truth must be “accompanied by an offer

of proof.” Franks, 438 U.S. at 171.

       In this case, the high standard necessary under Franks to warrant a hearing has simply not

been met. Even if the Court accepts the general premise that Det. Greenlee omitted Gruss’ criminal

history and, in addition, that he knew Johnson’s state court case had been dismissed, Johnson has

presented no evidence, either direct or circumstantial, of the affiant’s state of mind about the

allegedly omitted information. See United States v. Daniels, 906 F.3d 673 (7th Cir. 2018) (“To

secure a Franks hearing, a defendant must put forth ‘an offer of proof’ that is ‘more than

conclusory’ and gestures toward more than negligent mistakes.”); United States v. Glover, 755

F.3d 811, 820 (7th Cir. 2014) (requiring “direct evidence of the affiant’s state of mind” or else

“circumstantial evidence of a subjective intent to deceive”). “An omission without a corresponding

assertion of intentionality, recklessness, or a demonstration of materiality does not create a basis

for a Franks hearing.” United States v. Larry, 2021 WL 38006 at *3 (N.D. Ind. Jan. 5, 2021). Thus,

on this basis alone, the Court cannot authorize a Franks hearing.

       It is also difficult to fathom how any of the information Johnson points to would have

interfered with the magistrate’s probable cause determination. Det. Greenlee acknowledged the

anonymous nature of the tips officers received, shared that the cooperating individuals could be

disclosed and, in one instance, recounted their arrest for possessing methamphetamine and cocaine.

“[M]agistrate judges ... often know, even without an explicit discussion of criminal history, that

many confidential informants ‘suffer from generally unsavory character’ and may only be assisting

police to avoid prosecution for their own crimes.” United States v. Veloz, 948 F.3d 418, 428 (1st

Cir. 2020) (quoting United States v. Avery, 295 F.3d 1158, 1168 (10th Cir. 2002). And when it

comes to Gruss, Det. Greenlee could not have been more straightforward about any bias she may

                                                 10
USDC IN/ND case 1:21-cr-00026-HAB-SLC document 26 filed 09/07/21 page 11 of 14


have against Johnson. The magistrate had more than enough information to assess bias or motive

to lie by Gruss. Det. Greenlee disclosed that Johnson was the father of her children; that she and

Johnson had disputes over child support; that both Johnson and Gruss had police respond to

domestic disturbance calls; that Gruss intended to pursue a protective order against Johnson; and

that Gruss alleged that Johnson shot into her car. Considering all the other information presented

to the magistrate, the Court cannot conclude that the information allegedly omitted would have

been material to the probable cause determination.

               c. Good Faith Exception

       Even if the Court is incorrect in its probable cause determination, the Government argues

that the good-faith exception applies to validate the search and permit the evidence seized to be

used at trial. The Supreme Court has established a good-faith exception to the exclusionary rule

that precludes suppression of evidence when law enforcement acts in objectively reasonable

reliance on a search warrant issued by a detached and neutral magistrate. United States v. Leon,

468 U.S. 897, 922 (1984). The exception supports the public’s interest in admitting all relevant

and reliable evidence and the policy of deterring police misconduct. Nix v. Williams, 467 U.S. 431,

443 (1984). “At its core, Leon is about encouraging responsible and diligent police work.” United

States v. Lickers, 928 F.3d 609, 620 (7th Cir. 2019).

       The determination of reasonableness, and therefore good faith, is an objective

inquiry. Leon, 468 U.S. at 922. Although it is the Government’s burden to establish that the officer

was acting in objective good faith, an officer’s decision to obtain a warrant is prima facie evidence

of his good faith. United States v. Koerth, 312 F.3d 862, 868 (7th Cir. 2002). Thus, the presumption

arises that an officer with a warrant was acting in good faith, and the defendant’s burden is to rebut

that presumption. Edmond v. United States, 899 F.3d 446, 453 (7th Cir. 2018). The burden to show


                                                 11
USDC IN/ND case 1:21-cr-00026-HAB-SLC document 26 filed 09/07/21 page 12 of 14


unreasonable reliance on a warrant is heavy by design. See Messerschmidt v. Millender, 565 U.S.

535, 547 (2012). A magistrate or judge is, moreover, typically far more qualified than a police

officer to decide whether probable cause exists, Malley v. Briggs, 475 U.S. 335, 346 n.9 (1986),

and so an officer “cannot ordinarily be expected to question a judge’s probable cause

determination,” Lickers, 928 F.3d at 619. It is “no small feat” to overcome the presumption of

good faith. Lickers, 928 F.3d at 619.

       For this reason, to meet his burden, Johnson must establish one of four situations:

       (1) the affiant misled the magistrate with information the affiant knew was false or
       would have known was false but for the affiant’s reckless disregard for the truth;
       (2) the magistrate wholly abandoned the judicial role and instead acted as an adjunct
       law-enforcement officer; (3) the affidavit was bare boned, “so lacking in indicia of
       probable cause as to render official belief in its existence entirely unreasonable”;
       and (4) the warrant was so facially deficient in particularizing its scope that the
       officers could not reasonably presume it was valid.

United States v. Rees, 957 F.3d 761, 771 (7th Cir. 2020) (quoting Leon, 468 U.S. at 923). In this

case, Johnson has not rebutted the presumption of good faith, partially for the reasons discussed

above. This Court has already rejected Johnson’s contention that Det. Greenlee intentionally or

recklessly misled the magistrate, and he has made no other argument falling under the above

categories.

       But there’s more. Det. Greenlee’s objective good faith is solidified by his decision to

consult the Deputy Prosecuting Attorney who also signed the search warrant affidavit. “Consulting

with the State’s Attorney or similar prosecutorial officer certainly is one step a responsible and

diligent officer can take, and such consultation is, in many respects, exactly what Leon’s good-

faith exception expects of law enforcement.” United States v. Matthews, ___ F.4th___, 2021 WL

3821849, at *6 (7th Cir. Aug. 27, 2021). Given this other indicium of good faith, the Court finds




                                                12
USDC IN/ND case 1:21-cr-00026-HAB-SLC document 26 filed 09/07/21 page 13 of 14


that even if the probable cause determination were wrong, Leon would insulate the fruits of the

search from suppression.

       II.     Search Warrant Execution

       Finally, Johnson challenges the scope and execution of the warrant. He contends that the

officers exceeded the scope of the warrant when they entered the locked man cave room in the

basement. As part of this argument, he asserts that no information in the affidavit for search warrant

had any description or information about the interior of the Pontiac Street address and the warrant

did not separately identify the man cave as an area to be searched. (ECF No. 18 at 4). Thus, before

the officers could enter the locked room, Johnson contends they were required to obtain a second

search warrant. The Government argues to the contrary and the Court agrees.

       The warrant in this case authorized the FWPD to enter into, “a two story, single family

residence, white in color, the front door faces South and has the numbers ‘414’ on the front of the

residence. This residence has an unattached garage. This address is commonly known as 414 W.

Pontiac, Fort Wayne, Allen County, Indiana” (ECF No. 20-1 at 9). The warrant further specifically

identified the evidence to be found in the residence with particularity and this Court has set forth

those items above. See supra at 5.

       In United States v. Ross, 456 U.S. 798 (1982), the Supreme Court explained:

       A lawful search of fixed premises generally extends to the entire area in which the
       object of the search may be found and is not limited by the possibility that separate
       acts of entry or opening may be required to complete the search. Thus, a warrant
       that authorizes an officer to search a home for illegal weapons also provides
       authority to open closets, chests, drawers, and containers in which the weapon
       might be found.

Id. at 820–21. Thus, under Ross, officers were authorized by the warrant to search in any area of

the home, including the “man cave” room in the basement, where these items may be located.

Moreover, because the objects of the search could clearly be concealed inside the room, it mattered

                                                 13
USDC IN/ND case 1:21-cr-00026-HAB-SLC document 26 filed 09/07/21 page 14 of 14


not a whit that the room was locked. Ross, 456 U.S. at 821 (finding a lock is not determinative, as

“a traveler who carries a toothbrush and a few articles of clothing in a paper bag or knotted scarf

[may] claim an equal right to conceal his possessions from official inspection as the sophisticated

executive with the locked attaché case.”); United States v. Fagan, 577 F.3d 10, 14 (1st Cir. 2009)

(finding that a locked closet located on a landing in close proximity to the front door of an

apartment was an appurtenant structure to the apartment and could be searched pursuant to a search

warrant for the apartment); United States v. Jordan, 485 F. Supp. 3d 664, 671 (E.D. Va. 2020) (no

Fourth Amendment violation where locked safe could have reasonably been expected to hold a

number of the items identified in the search warrant).

       Johnson has cited to no authorities supporting his position that the warrant to search the

Pontiac Street address would not extend to the entire residence and include all the rooms where

the items contained in the warrant might be found. Rather, Johnson simply argues that the officers

did not have consent to search, and the warrant did not specifically list the basement room. Neither

of these arguments are persuasive given Ross. Accordingly, Johnson’s assertion that the opening

of the locked basement room violated the Fourth Amendment is without merit.

                                         CONCLUSION

       Based on the reasoning above, Johnson’s Motion to Suppress (ECF No. 18) is DENIED.

SO ORDERED on September 7, 2021.




                                              s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                14
